Title: Giovanni Andrei to Thomas Jefferson, 10 August 1819
From: Andrei, Giovanni,Sullivan, Jeremiah
To: Jefferson, Thomas


          
            Sigr
            Washington 10– Agosto 1819—
          
          Essendo pregato dal Sigr Jeremiah Sullivan di racomandarlo a V:S: mi prendo la Libertà di Farlo, informandola del Carattere della detta Persona posso asicurarlo che L’esperienza della Capacità, e Sobrietà Sobria Condota che ho avuto per lo Spazio d’un anno che egli ha lavorato Sotto la mia direzione alle Publiche Fabbriche di questa Città in qualità  d’ornatista di mano, Capace d’eseguire un Lavoro, pur che abbia un modello; le Sue qualità mi fano disposto di raccomandarlo alla Sua bontà di volerlo impiegare, Certo che egli farà il Suo dovere.
          mi do il piacere di Segnarmi. Di V.S:
          
            Ob Dev Servo 
            Giovanni Andrei
          
         
          Editors’ Translation
          
            
              Sir
              Washington 10– August 1819—
            
            Having been asked by Mr. Jeremiah Sullivan for a recommendation to you, I take the liberty, Sir, of doing so and informing you of his character. I can assure you of his skill and sober conduct, which I observed during the year he worked under my direction at this city’s public works as an artisanal ornamentalist, and of his ability to execute a job, provided he has a model. His qualities dispose me to recommend him to your kind willingness to employ him, certain as I am that he will do his duty.
            I have the pleasure of signifying myself, Sir, as your
            
               obedient devoted servant
              Giovanni Andrei
            
          
        